Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/20 has been entered.
 
Response to Arguments
Applicant asserts that power source and controller are well-known and should not invoke 112f. 
Examiner asserts that both are nonce terms and are followed by functional language and will be interpreted under 112f.
Applicant's arguments filed 10/7/20 have been fully considered but they are not persuasive with regards to claim 30 and its dependents.
Claim 30 recites subject matter that is new matter and also recites a function of a nozzle. Mistry teaches gas nozzles that are capable of performing the function claimed and also that do perform the function claimed because they inject substances that have oxygen within them in the precursor and other phases of the treatment. The claims functional subject matter also depends on the object to be processed and because this is an apparatus claim as long as the nozzle can perform the desired function the claim limitation is met. The absence of specific source of material allow this interpretation to be made.
Applicant’s arguments with respect to claim(s) 1 and its dependents and claim 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference has been used to teach adjusting current as well as a design choice argument has been included. A limitation from Grandin was used for claim 32.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“the power source is configured to apply an electrical bias between the first electrode and the second electrode… wherein a constant current flows from the first electrode along a length of the continuous conductive product to the second electrode to achieve a uniform resistive heating without adjusting a rate of advancement of the continuous conductive product” in claim 1. This couples the nonce term source with functional language. Examiner interprets this structure to be a welding power source or welding power supply per Paragraph 0031. This interpretation will apply to claim 30 as well.
“the controller is configured to adjust a distance between the first electrode and the second electrode” per claim 28 uses the nonce term controller with the functional language configured to adjust a distance between the first electrode and the second electrode. Examiner interprets this to include a processor and memory per Paragraph 0034 and an actuator per Paragraphs 0030 and 0047.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 recites “without employing plasma”. Applicant cites Paragraphs 29, 33, and Figure 2 as support. Examiner does not find a passage in the specification that prohibits the use of plasma. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2679574 to Wade (Wade) in view of U.S. Patent 3729648 to Kerr (Kerr), U.S. Patent 4115685 to Grandin et al. (Grandin), and “Kindness to Filaments” to John Harper (Harper).
Regarding claim 1, Wade teaches a first electrode (8, Figure 1) comprising a first wheel portion (12, Figure 1) and a second wheel portion (14, Figure 1) the first and second wheel portions configured to contact opposing sides of a continuous conductive product (contact is shown with 2, Figure 1 and Col. 
Wade is silent on wherein the first electrode and the second electrode are mounted on one or more insulating blocks or one or more insulating bearings, such that the first electrode and the second electrode are electrically isolated from other portions of the inlet thermal treatment system and explicitly stating the power source adjusts an amount of current flowing from the first electrode along a length of the continuous conductive product to the second electrode to achieve a uniform resistive heating without adjusting a rate of advancement of the continuous conductive product. 
Kerr teaches wherein the first electrode and the second electrode are mounted on one or more insulating blocks or one or more insulating bearings, such that the first electrode and the second electrode are electrically isolated from other portions of the inlet thermal treatment system (Col. 4 lines 28-43 discloses isolating the rollers and in its normal form would be isolated through the bearings or a 
Grandin teaches the power source delivers a constant current flows from the first electrode along a length of the continuous conductive product to the second electrode to achieve a uniform resistive heating without adjusting a rate of advancement of the continuous conductive product (Col. 2 lines 51-59, Col. 3 line 62 – Col. 4 line 4, Col. 4 lines 35-55, Col. 5 lines 5-15, and Col. 5 line 59 – Col. 6 line 4 disclose constant current). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wade with the teachings of Grandin to provide the power source delivers a constant current flows from the first electrode along a length of the continuous conductive product to the second electrode to achieve a uniform resistive heating without adjusting a rate of advancement of the continuous conductive product. Doing so would allow the device to treat different products and heating power applied to the product is constant.
Harper teaches that a constant voltage power supply heats faster than a constant current power supply (Observations section, tables and graphs). It would have been obvious to one of ordinary skill in the art to modify the teachings of Wade with the teachings of Harper to provide a constant voltage power supply or to adjust the current from the electrode. Doing so would be simply replacing the constant current power supply of Grandin with a constant voltage supply and would provide the benefit of heating the workpiece faster.
Alternatively, adjusting current or using a constant voltage power source is considered by Examiner to be a simple matter of design choice. According to Applicants specification constant voltage 
Regarding claim 7, Wade teaches wherein the first electrode or the second electrode comprises copper, silver, tungsten carbide, or copper-beryllium, or a combination thereof (Col. 3 lines 45-50 disclose copper).
Regarding claim 12, Wade teaches wherein the continuous conductive product comprises a continuous metal plate, solid wire, tubular wire, strip, or sheet (Col. 3 lines 22-45 discloses a saw blade, 2, which is at least a sheet).

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of Kerr, Grandin, Harper, and U.S. Patent 3944782 to Metcalfe et al. (Metcalfe).
Regarding claim 2, Wade teaches control of heating (Col. 3 line 22-45).
Wade is silent on comprising a controller having a memory and a processor, wherein the controller is configured to control operation of the thermal treatment system based on instructions stored in the memory to achieve uniform resistive heating of the portion of the continuous conductive product. 

Regarding claim 3, Wade is silent on wherein the controller is configured to control operation of the thermal treatment system based on control signals received from a different controller that is communicatively coupled to the controller.
Metcalfe teaches wherein the controller is configured to control operation of the thermal treatment system based on control signals received from a different controller that is communicatively coupled to the controller (control signals come from 168 which is a programmer which would have a memory and processor). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wade with the teachings of Metcalfe to provide wherein the controller is configured to control operation of the thermal treatment system based on control signals received from a different controller that is communicatively coupled to the controller. Doing so would provide a uniform final product by allowing the device to adjust to conditions in real time.
Regarding claim 4, Wade teaches wherein controller is configured to control a rate of advancement of the continuous conductive product, the electrical bias between the first and second electrodes, an amount of electrical current flowing between the first and second electrodes, a spacing between the first and second electrodes, or a composition of an atmosphere near the continuous conductive product, or a combination thereof (Col. 3 lines 40-45 disclose controlling the rate of speed and/or the frequency and power).
Regarding claim 5, Wade teaches wherein controller is configured to control a rate of advancement of the continuous conductive product, the electrical bias between the first and second electrodes, an amount of electrical current flowing between the first and second electrodes, a spacing between the first and second electrodes, or a composition of an atmosphere near the continuous conductive product, or a combination thereof (Col. 3 lines 40-45 disclose controlling the rate of speed and/or the frequency and power).
Wade is silent on comprising one or more sensors communicatively coupled to the controller and configured to measure a temperature of the continuous conductive product directly or indirectly
Metcalfe teaches comprising one or more sensors communicatively coupled to the controller and configured to measure a temperature of the continuous conductive product directly or indirectly (158, Figure 10), the rate of advancement of the continuous conductive product, the electrical bias between the first and second electrodes, the amount of electrical current flowing between the first and second electrodes, the spacing between the first and second electrodes, or the composition of the atmosphere near the continuous conductive product, or a combination thereof (Col. 20 lines 9-66 discloses controlling density of current flowing through the workpiece which would at least control the electrical bias between the first and second electrodes and an amount of electrical current flowing between the first and second electrodes).
Regarding claim 32, Wade teaches wherein controller is configured to control a rate of advancement of the continuous conductive product, the electrical bias between the first and second electrodes, an amount of electrical current flowing between the first and second electrodes, a spacing between the first and second electrodes, or a composition of an atmosphere near the continuous conductive product, or a combination thereof (Col. 3 lines 40-45 disclose controlling the rate of speed and/or the frequency and power).
Wade is silent on controlling the bias with an increase or decrease in the rate of advancement. 
Grandin teaches controlling the bias with an increase or decrease in the rate of advancement (Col. 2 liens 60-69). It would have been obvious to one of ordinary skill in the art to have modified the teachigs of Wade with the teachings of Grandin to provide controlling the bias with an increase or decrease in the rate of advancement. Doing so would simply allow one to set a desired speed and maintain the processing of a product dependent on that speed, for example if an object moves faster through a heating zone it will take a higher temperature to heat the object to a desired temperature which is well-known in the art.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of Kerr, Grandin, Harper, Metcalfe, and U.S. Patent 5358166 to Mishina et al. (Mishina).
Regarding claim 8, Wade is silent on one or more gas nozzles configured to supply one or more gas flows, wherein the one or more gas nozzles are configured to direct at least a portion of the one or more gas flows near one or more surfaces of the continuous conductive product during or after resistive heating.
Mishina teaches one or more gas nozzles configured to supply one or more gas flows, wherein the one or more gas nozzles are configured to direct at least a portion of the one or more gas flows near one or more surfaces of the continuous conductive product during or after resistive heating (52 injects 
Regarding claim 9, Wade is silent on wherein the one or more gas flows comprise an inert gas flow
Mishina teaches wherein the one or more gas flows comprise an inert gas flow (Col. 6 lines 1-10). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wade with the teachings of Mishina to provide wherein the one or more gas flows comprise an inert gas. Doing so would further prevent contamination of the finished product.
Regarding claim 10, Wade is silent on wherein the one or more gas nozzles are configured to direct at least the portion of the one or more gas flows near the one or more surfaces of the continuous conductive product to cool the one or more surfaces of the continuous conductive product after resistive heating.
Mishina teaches wherein the one or more gas nozzles are configured to direct at least the portion of the one or more gas flows near the one or more surfaces of the continuous conductive product to cool the one or more surfaces of the continuous conductive product after resistive heating (52 injects nitrogen downstream of a heating process especially noted by Col. 6 lines 1-10 which place a gas supply nozzle in the cooling chamber). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wade with the teachings of Mishina to provide wherein the one or more gas nozzles are configured to direct at least the portion of the one or more gas flows near the one .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of Kerr, Grandin, Harper, and GB2179574 to Lucey (Lucey).
Regarding claim 13, Wade is silent on wherein the continuous conductive product comprises a tubular welding wire.
Lucey teaches rollers for processing a tubular welding wire (Figure 1 and title). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wade with the teachings of Lucey to process a tubular welding wire instead of the final product of Wade. Doing so would allow the device to produce tubular welding wire.

Claims 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of Kerr, Grandin, Harper, and U.S. Patent 5796065 to Fujiyoshi (Fujiyoshi).
Regarding claim 11, Wade is silent on comprising a housing comprising a first opening and second opening respectively configured to allow the continuous conductive product to enter and to exit the housing.
Fujiyoshi teaches comprising a housing comprising a first opening and second opening respectively configured to allow the continuous conductive product to enter and to exit the housing (Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wade with the teachings of Fujiyoshi to provide a housing comprising a first opening and second opening respectively configured to allow the continuous conductive product to enter and to exit the 
Regarding claim 26, Wade is silent on wherein a distance between the first electrode and the second electrode is fixed.
Fujiyoshi teaches wherein a distance between the first electrode and the second electrode is fixed (Figure 1 does not show any means for actuating horizontal movement of the rollers and Col. 15 lines 14-39 discloses contact of the wire at fixed intervals by the roller electrodes). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wade with the teachings of Fujiyoshi to provide wherein a distance between the first electrode and the second electrode is fixed. Doing so would allow the device to be specialized for a specific material at a lower cost and prevent misalignment of the wheels eliminating one more variable that can cause a damaged final product.

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of U.S. PGPBUB 20100154499 to Hug et al. (Hug).
Regarding claim 28, Wade discloses adjusting the distance between first and second electrodes to adjust the heating zone (Col. 1 lines 32-48).
Wade is silent on wherein the controller is configured to adjust a distance between the first electrode and the second electrode.
Hug teaches using actuators to adjust rollers within their normal adjustment capabilities using an actuator and controller (Paragraphs 0019-0021). Here, it would have been obvious to one skilled in the art at the time of the invention to include the controller and actuator to adjust the distance of the electrodes by Use of known techniques to improve similar devices in the same way as taught by Hug into the teachings of Wade because it does no more than yield predictable results of adjusting the position of the electrode by use of a controller and actuator since it has been held that the combination 
Regarding claim 29, Wade is silent on wherein the controller commands one or more actuators to adjust the distance between the first electrode and the second electrode. 
Hug teaches using actuators to adjust rollers within their normal adjustment capabilities using an actuator and controller (Paragraph 0019-0021). Here, it would have been obvious to one skilled in the art at the time of the invention to include the controller and actuator to adjust the distance of the electrodes by Use of known techniques to improve similar devices in the same way as taught by Hug into the teachings of Wade because it does no more than yield predictable results of adjusting the position of the electrode by use of a controller and actuator since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of U.S. PGPUB 20140377476 to Mistry (Mistry).
Regarding claim 30, Wade teaches a first electrode (8, Figure 1) comprising a first wheel portion (12, Figure 1) and a second wheel portion (14, Figure 1) the first and second wheel portions configured to contact opposing sides of a continuous conductive product (contact is shown with 2, Figure 1 and Col. 3 line 22-45 and claim 1 disclose contact and current flow); a second electrode (10, Figure 1) comprising a third wheel portion (16, Figure 1) and a fourth wheel portion (18, Figure 1), the third and fourth wheel portions configured to contact opposing sides of the continuous conductive product (contact is shown with 2, Figure 1 and Col. 3 line 22-45 and claim 1 disclose contact and current flow) such that a portion of the continuous conductive product is disposed between the first and second electrodes (Figure 1 shows the orientation); and a power source coupled to the first electrode and to the second electrode 
Wade is silent on one or more gas nozzles positioned to provide one or more oxygentated gas flows toward one or more surfaces of the continuous conductive product within the heating zone to provoke oxidation to form an oxide layer at the one or more surfaces of the heated continuous conductive product without employing plasma.
Mistry teaches one or more gas nozzles positioned to provide one or more oxygentated gas flows toward one or more surfaces of the continuous conductive product within the heating zone to provoke oxidation to form an oxide layer at the one or more surfaces of the heated continuous conductive product without employing plasma (322 and 422 and Paragraph 0110 discloses a mixture of argon and oxygen, Paragraph 0081, 0106, 0124, 0135, and 0149 and indicate fluids with oxygen being injected from the nozzles in the absence of plasma. This is also conditional dependent on the material being processed and these nozzles are at least capable of having a oxygenated fluid pass through that would impose an oxide layer on a material without employing plasma). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wade with the teachings of Mistry to provide one or more gas nozzles positioned to provide one or more oxygentated gas flows toward one or more surfaces of the continuous conductive product within the heating zone to provoke oxidation to form an oxide layer at the one or more surfaces of the heated continuous conductive product without employing plasma. Doing so would allow a wide variety of process applications to be performed (Paragraph 0039) and would further prevent contamination of the finished product.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of Kerr, Grandin, Harper, and Mistry.
Regarding claim 31, Wade is silent on wherein the electrodes are configured as non-rotating electrodes to dragged along the surface of the continuous product as it advances through he thermal treatment system.
Mistry teaches wherein the electrodes are configured as non-rotating electrodes to dragged along the surface of the continuous product as it advances through he thermal treatment system (Paragraph 0191). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wade with the teachings of Mistry to provide wherein the electrodes are configured as non-rotating electrodes to dragged along the surface of the continuous product as it advances through he thermal treatment system. Doing so would allow a wide variety of process applications to be performed (Paragraph 0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN S ANDERSON II/Examiner, Art Unit 3762                                                                                                                                                                                                        1/11/21